I N THE COURT OF APPEALS OF TENNESSEE

                                          EASTERN SECTI ON              FILED
                                                                         October 2, 1995

                                                                        Cecil Crowson, Jr.
                                                                        Appellate C ourt Clerk
RI CK HAYNES a nd                                )   J EFFERSON COUNTY
KAREN HAYNES                                     )   03A01- 9504- CH- 00133
                                                 )
       Pl a i nt i f f s - Appe l l a nt s       )
                                                 )
                                                 )
       v.                                        )   HON. CHESTER S.
                                                 )   RAI NWATER, J R. ,
                                                 )   CHANCELLOR
J OHN WALKER a nd wi f e                         )
ROSA M AE WALKER a nd                            )
HAROLD W OODS                                    )
                                                 )
       De f e nda nt s - Appe l l e e s          )   AFFI RMED AND REMANDED




CARL R. OGLE, J R. , OF J EFFERSON CI TY FOR APPELLANTS

J AMES R. SCROGGI NS OF J EFFERSON CI TY FOR APPELLEES




                                          O P I N I O N




                                                                    Godda r d, P. J .




               The Pl a i nt i f f s , Ri c k Ha yne s a nd hi s wi f e Ka r e n Ha yne s ,

i n i t i a l l y s ue d t he i r a dj a c e nt l a ndowne r s , De f e nda nt s J ohn W l k e r
                                                                                        a

a n d wi f e Ros a M e W l ke r a nd Ha r ol d W
                    a   a                       oods .            The Pl a i nt i f f s s ou g h t

a d e c l a r a t i on t ha t t he y we r e e nt i t l e d t o a r i ght - of - wa y t o ga i n

a c c e s s t o t r a c t 8 of t he Cl i nt J one s pr ope r t y, a 15. 72- a c r e t r a c t
o wn e d b y t he m i n J e f f e r s on Count y.          The r e a f t e r , M c ha e l W
                                                                                i          oods a n d

h i s wi f e Pa ul a Young Woods , who a c qui r e d a por t i on of Ha r ol d

W ods '
 o           pr ope r t y, we r e a dde d a s pa r t y De f e nda nt s by a n a gr e e d

or de r .



                     The Pl a i nt i f f s c ont e nd t ha t t he r i ght - of - wa y i n

q u e s t i o n wa s f or me r l y a publ i c r oa d, known a s t he Ol d M l l s
                                                                           i

Sp r i n g Roa d, a nd ha d ne ve r be e n of f i c i a l l y c l os e d.          The y a l s o

a s s e r t t ha t t he i r p r e de c e s s or s i n t i t l e a c qui r e d a n i nt e r e s t b y

p r e s c r i pt i on a nd, f ur t he r , t ha t t hi s r oa dwa y " pr ovi de s t he onl y

s u i t a b l e me a ns of i ngr e s s a nd e gr e s s t o t he i r pr ope r t y, "

p r e s u ma bl y a l l e gi ng t ha t t he y a r e e nt i t l e d t o a r i ght - of - wa y b y

n e c e s s i t y.



                     The Tr i a l Cour t f i r s t f ound t ha t t he Pl a i nt i f f s ha d n o t

c a r r i e d t he i r bur de n t o s how t ha t t he r oa d i n que s t i on wa s e ve r a

p u b l i c r oa d a nd, e ve n ha d t he y done s o, i t ha d be e n " a ba ndone d

5 0 o r mor e ye a r s a go. "



                     The Pl a i nt i f f s a ppe a l r a i s i ng t he f ol l owi ng i s s ue :



               WHETHER THE CHANCELLOR ERRED I N HOLDI NG THAT THE
         PLAI NTI FFS FAI LED TO PROVE THE EXI STENCE OF A PUBLI C
         ROAD CONSTI TUTI NG A RI GHT- OF- W TO THE PLAI NTI FFS'
                                            AY
         PROPERTY, THAT SUCH PUBLI C ROAD HAD BEEN ABANDONED, AND
         THAT THI S ROADW DI D NOT CONSTI TUTE AN EASEM
                           AY                             ENT BY
         NECESSI TY.




                                                     2
                    The onl y e vi de nc e i n t he r e c or d t ha t t hi s wa s e ve r a

p u b l i c r oa d a r e c e r t a i n r e f e r e nc e s i n de e ds t o t he pa r t i e s a nd t o

t h e i r p r e de c e s s or s i n t i t l e , s ome of whi c h s pe a k of " a r oa d, "

a n d o t h e r s of " a n ol d r oa d , " a nd t he " Ol d M l l Spr i ngs Roa d. "
                                                             i

Th e s e d e e ds , howe ve r , do not r e f e r t o a publ i c r oa d.                                       Howe ve r ,

a s s u mi n g, a s di d t he Cha nc e l l or i n hi s me mor a ndum opi ni on a nd

j u d g me n t , t ha t i t wa s i n f a c t a publ i c r oa d, t he undi s put e d

t e s t i mo ny i s t ha t i t ha d not be e n known or us e d a s a publ i c r o a d

f o r o v e r 50 ye a r s pr i or t o t he he a r i ng be l ow.                                 The r e i s a l s o

u n d i s p u t e d t e s t i mony t ha t Cl i nt J one s , whos e c hi l dr e n c onve ye d

t h e p r o pe r t y t o t he Pl a i nt i f f s , f e nc e d a c r os s t he r oa d, whi c h
                                                                              1
wo u l d e vi de nc e a n i nt e nt t o a ba ndon i t .                            M e ove r , M . J one s
                                                                                    or          r

a l s o c o nve ye d a t r a ns mi s s i on l i ne e a s e me nt t o t he Te nne s s e e

Va l l e y Aut hor i t y whi c h s pe a ks of t he r oa d a s " a n a ba ndone d r oa d . "

I n v i e w of t he f or e goi ng, we do not be l i e ve t he e vi de nc e

p r e p o n d e r a t e s a ga i ns t e i t he r of t he Cha nc e l l or ' s f i ndi ngs .



                    W t hus c onc l ude t ha t a s t o t he f i r s t t wo poi nt s r a i s e d
                     e

b y t h e De f e nda nt s '           i s s ue o n a ppe a l - - t he Cha nc e l l or ' s f i ndi ng t h a t

t h e p r o of doe s not e s t a bl i s h t he r oa d i n que s t i on wa s publ i c a n d ,

e v e n i f s o, i t ha d be e n a ba ndone d- - t hi s i s a n a ppr opr i a t e c a s e
                                                                                            2
f o r a f f i r ma nc e unde r Rul e 10( a ) of t hi s Cour t .


          1
                      Al t h o u g h n o t a s s e r t e d a s a t h e o r y b y t h e P l a i n t i f f s , a n y p r i v a t e
r i g h t a c c r u i n g t o t h e m a f t e r t h e p u b l i c r o a d wa s a b a n d o n e d wo u l d l i k e wi s e h a v e
be e n a ba ndone d by t he a c t s o f M . J o ne s . r


          2
                       Ru l e 1 0 .    ( a)   Af f i r ma n c e W t h o u t Op i n i o n .
                                                                     i                        Th e     Co u r t , wi t h t h e
c o n c u r r e n c e o f a l l j u d g e s p a r t i c i p a t i n g i n t h e c a s e , ma y a f f   i r m t he ac t i on of
t h e t r i a l c o u r t b y o r d e r wi t h o u t r e n d e r i n g a f o r ma l o p i n i o n      wh e n a n o p i n i o n
wo u l d h a v e n o p r e c e d e n t i a l v a l u e a n d o n e o r mo r e o f t h e f o l l        o wi n g
c i r c u ms t a n c e s e x i s t a n d a r e d i s p o s i t i v e o f t h e a p p e a l :



                                                                3
                    The onl y r e ma i ni ng i s s ue i s whe t he r t he Pl a i nt i f f s

a c qu i r e d a n e a s e me nt b y n e c e s s i t y.



                    The r ul e a s t o s uc h e a s e me nt s i s we l l s t a t e d by t he

a u t h o r s of Ame r i c a n J ur i s pr ude nc e Se c ond wi t h a ppr opr i a t e

c i t a t i ons a s f ol l ows :



                    A wa y of ne c e s s i t y i s a n e a s e me nt f ounde d on a n
           i mpl i e d g r a nt or i mpl i e d r e s e r va t i on.  I t ar i s es
           wh e r e t he r e i s a c onve ya nc e of a pa r t of a t r a c t of
           l a nd of s uc h na t ur e a nd e xt e nt t ha t e i t he r t he pa r t
           c o nve ye d or t he pa r t r e t a i ne d i s s hut of f f r om a c c e s s
           t o a r oa d t o t he out e r wor l d by t he l a nd f r om whi c h i t
           i s s e ve r e d or by t hi s l a nd a nd t he l a nd of s t r a nge r s .
           I n s uc h a s i t ua t i on t he r e i s a n i mpl i e d gr a nt of a wa y
           a c r os s t he gr a nt or ' s r e ma i ni ng l a nd t o t he pa r t
           c o nve ye d, or c onve r s e l y, a n i mpl i e d r e s e r va t i on of a
           wa y t o t he gr a nt or ' s r e ma i ni ng l a nd a c r os s t he por t i on
           o f t he l a nd c onve ye d.       The or de r i n whi c h t wo pa r c e l s
           o f l a nd a r e c onve ye d ma ke s no di f f e r e nc e i n de t e r mi ni ng
           wh e t he r t he r e i s a r i ght of wa y by ne c e s s i t y
           a p pur t e na nt t o e i t he r .

                     A wa y of ne c e s s i t y r e s ul t s f r om t he a ppl i c a t i on of
           t h e pr e s umpt i on t ha t whe ne ve r a pa r t y c onve ys pr ope r t y
           h e c onve ys wha t e ve r i s ne c e s s a r y f or t he be ne f i c i a l us e
           o f t ha t pr ope r t y a nd r e t a i ns wha t e ve r i s ne c e s s a r y f or
           t h e be ne f i c i a l us e of l a nd he s t i l l pos s e s s e s .       Suc h a
           wa y i s of c ommon- l a w or i gi n, a nd i s pr e s ume d t o ha ve
           b e e n i nt e nde d by t he pa r t i e s .        A wa y of ne c e s s i t y i s
           a l s o s a i d t o be s uppor t e d by t he r ul e of publ i c pol i c y
           t h a t l a nds s houl d not be r e nde r e d unf i t f or oc c upa nc y
           o r s uc c e s s f ul c ul t i va t i on.     W t he r a gr a nt or
                                                           he
           r e s e r va t i on of a wa y of ne c e s s i t y s houl d be i mpl i e d,
           h o we ve r , de pe nds on t he t e r ms of t he c onve ya nc e a nd t he
           f a c t s o f t he p a r t i c ul a r c a s e .    The i mpl i c a t i on wi l l not
           b e ma de whe r e i t i s s hown t ha t t he pa r t i e s di d not
           i nt e nd i t .     Nor wi l l a n i mpl i e d e a s e me nt of ne c e s s i t y


           ( 1)     t h e Co u r t c o n c u r s i n t h e f a c t s a s f o u n d o r      a s f ound by ne c e s s a r y
i mp l i c a t i o n b y t h e t r i a l c o u r t .

           ( 2)    t h e r e i s ma t e r i a l   evi de nc e t o s uppor t        t he ver di c t     of   t he j ur y.

           ( 3)    no r e ve r s i bl e e r r or    of   l a w a ppe a r s .

           S u c h c a s e s ma y b e a f f i r me d a s f o l l o ws :        " Af f i r me d i n a c c o r d a n c e wi t h
Co u r t   o f Ap p e a l s Ru l e 1 0 ( a ) . "

                                                                4
        b e j udi c i a l l y r e c ogni z e d whe r e i t i s pr e c l ude d by
        s t a t ut e .

2 5 Am. J ur . 2d. , Ea s e me nt s a nd Li c e ns e s §35.



                 W f i r s t obs e r ve t ha t a s t o t he t he or y of e a s e me nt b y
                  e

n e c e s s i t y, i t c oul d be c ons i de r e d wa i ve d be c a us e c ouns e l f or t h e

Pl a i n t i f f s di d not a s k t he Cour t t o a me nd i t s f i ndi ng t o a ddr e s s

t h i s i s s ue .   Howe ve r , e ve n i f he ha d done s o, our e xa mi na t i on o f

t h e r e c or d di s c l os e s t ha t t he t r a c t owne d by t he Pl a i nt i f f s

f r o n t s on a publ i c r oa d f o r ove r 400 f e e t , a nd t ha t t he y a l s o,

u p o n p u r c ha s i ng t he pr ope r t y, a c qui r e d a r i ght - of - wa y t o a pub l i c

r o a d f r om t he e a s t bounda r y of t he pr ope r t y c onve ye d.             I t i s t r ue

a s t o t he f r ont a ge on t he publ i c r oa d, t he r e i s pr oof t ha t t he r e

i s a b l uf f s ome 10 f e e t hi gh whi c h we a s s ume i s a l ong t he e nt i r e

r o a d f r ont a ge of t he i r pr ope r t y.       I t i s a l s o t r ue t he r e i s pr o o f

t h a t t h e r i ght - of - wa y a c qui r e d i s s t e e p a nd t ur ns s ha r pl y a t a

r i g h t a ngl e , ma ki ng us e of i t i nc onve ni e nt a nd uns ui t a bl e .



                 Eve n i f we a s s ume t ha t t he Pl a i nt i f f s ha ve no

r e a s o n a bl e a c c e s s t o t he i r pr ope r t y, whi c h i s not e nt i r e l y c l e a r ,

t h e i r r i ght - of - wa y of ne c e s s i t y woul d be ove r t he r e ma i ni ng

p r o p e r t y of t he s ub- di vi de r s .    Thi s r i ght wa s pr e s uma bl y

r e c o g n i z e d whe n t he que s t i on a r os e pr i or t o t he Pl a i nt i f f s

p u r c h a s i ng t he l a nd, pr ompt i ng t he s ub- di vi de r s t o i nc l ude a

r i g h t - o f - wa y i n t he de e d c onve yi ng t r a c t 8 t o t he Pl a i nt i f f s .



                 Al t hough t he i s s ue i s not r a i s e d, we a l s o r e c ogni z e

t h a t t h e Pl a i nt i f f s ha ve a r i ght , i f t he y a r e i nde e d l a ndl oc ke d ,

                                                 5
a s c o n t e mpl a t e d by Cha pt e r 14, Ti t l e 54, Te nne s s e e Code

An n o t a t e d, t o c onde mn a r i ght - of - wa y t o ga i n a c c e s s t o t he i r

p r o p e r t y.



                   For t he f or e goi ng r e a s ons t he j udgme nt of t he Tr i a l

Co u r t i s a f f i r me d a nd t he c a us e r e ma nde d f or c ol l e c t i on of c os t s

b e l o w.     Cos t s of a ppe a l a r e a dj udge d a ga i ns t t he Pl a i nt i f f s a n d

t he i r s ur e t y.



                                              _______________________________
                                              Hous t on M Godda r d, P. J .
                                                         .


CONCUR:




_ _ _ _ _ _ _ _________________________
Do n T. M M r a y, J .
               c ur



_ _ _ _ _ _ _ _________________________
Ch a r l e s D. Sus a no, J r . , J .




                                                 6